The ordinance adopted by the village of Port Dickinson on April 7, 1924, limiting the speed of motor vehicles to one mile in three minutes, did not take effect as law until an official copy had been on file thirty days with the State Tax Commission (Highway Law; Cons. Laws, ch. 25, § 288, as amd. by L. 1921, ch. 580).
The People were under a duty to establish the filing of such a copy in accordance with the statute, and their case against the defendant was insufficiently made out upon the trial in that evidence of filing was omitted, *Page 476 
though the omission was brought to the notice of the trial court
Even so, the People are at liberty in support of the judgment of conviction to supply record evidence which, if offered at the trial, could not have been overcome (People v. Flack,216 N.Y. 123).
This they have now done by submitting evidence to this court that a copy of the ordinance was filed in the Bureau of Motor Vehicles of the State Tax Commission on April 17, 1924.
The Bureau of Motor Vehicles became a branch of the State Tax Commission on March 16, 1921 (Tax Law; Cons. Laws, ch. 60, § 179-b; L. 1921, ch. 90, § 8; cf. Highway Law, § 288, as amd. by L. 1921, ch. 580, and Highway Law, § 280, as amd. by L. 1924, ch. 360, and L. 1927, ch. 458).
The offense complained of was committed on March 17, 1930.
The judgment should be affirmed.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgment affirmed.